Citation Nr: 1236352	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for skin disorder, including as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to 
June 1994, including service in Southwest Asia from January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated October 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2009, a travel Board hearing was held before a Veterans Law Judge who is not currently employed by the Board.  A transcript of this hearing is of record.  In October 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at the hearing in June 2009 is no longer employed by the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was advised that if he did not respond within 30 days it would be assumed that he did not want another hearing.  The Veteran did not respond to the Board's letter.  

The claim at issue was previously remanded by the Board in November 2009 for further evidentiary development of providing the Veteran a medical examination and nexus opinion for a skin disorder.  The examination and requested opinion was accomplished, the Board's remand order was complied with, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  Symptoms of a skin disorder were not chronic in service.

3.  The Veteran did not have continuous symptoms of a skin disorder since service separation.

4.  The currently diagnosed pruritic erythematous eruption, popular eczema, and nummular dermatitis with folliculitis are not related to active service.


CONCLUSION OF LAW

Service connection for a skin disorder, including as due to a qualifying chronic disability, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely April 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Veteran was provided with VA examinations in April 2005, January 2010, and August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a thorough and accurate reading of the evidence in the Veteran's claims file.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Skin Disorder

The Veteran alleges his skin disorder resulted from his service in the Persian Gulf.  A Department of Defense Form 214 (DD-214) notes the Veteran's receipt of the Southwest Asia Service Medal and Saudi Kuwait Liberation Medal, confirming that the Veteran served in Southwest Asia from January to May 1991.  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.

In a November 2009 VA treatment record, the Veteran was diagnosed with allergic dermatitis.  In the January 2010 VA skin examination, the Veteran was diagnosed with pruritic erythematous eruption, with a differential diagnosis of xerosis with nummular dermatitis.  In an August 2011 VA skin examination, the Veteran was diagnosed with popular eczema and nummular dermatitis with folliculitis.  The diagnoses of pruritic erythematous eruption, popular eczema, and nummular dermatitis with folliculitis are known clinical diagnoses and, therefore, not undiagnosed illnesses.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for diagnosed skin disorders.  

Turning to direct service connection theory, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that skin disorder symptoms were not chronic in service.  In the 
May 1994 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of a skin injury or disease.  The May 1994 service separation clinical findings by the examiner revealed no skin abnormality.  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported complaints, findings, or diagnosis of a skin disorder at service separation in 
June 1994.  In the January 2010 VA skin examination, the Veteran reported that he did not have any recollection of dermatitis or skin problems while serving in the military, or that he ever sought treatment for skin symptoms in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that skin disorder symptoms have not been continuous since service separation in June 1994.  As indicated, the May 1994 service separation clinical examination did not reflect a skin disease.  Following service separation in June 1994, the evidence of record shows no complaints, diagnosis, or treatment for a skin disorder until May 2003.  The absence of post-service findings, diagnosis, or treatment for nine years after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had skin disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic skin disorder symptoms in service and continuous skin disorder symptoms since service, made in the context of the January 2005 claim for service connection (VA disability compensation) for a skin disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic skin disorder symptoms in service and continuous post-service skin disorder symptoms are inconsistent with the service treatment record evidence, including the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for nine years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA treatment.

The Veteran's recent statements that he had chronic skin disorder symptoms in service and continuous post-service skin disorder symptoms are inconsistent with the Veteran's own histories and the findings in post-service VA treatment records.  VA treatment records dated from July 2002 to April 2003 do not reflect any report of an in-service skin injury or disease, chronic skin disorder symptoms in service, or continuous skin disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a skin injury or disease in service, chronic skin disorder symptoms in service, or continuous skin disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

Other evidence of record that tends to show that skin disorder symptoms have not been continuous since service separation includes a May 2003 VA treatment record, where the Veteran reported an occasional rash on his nose; however, the VA examiner reported normal skin with no rash or lesions.  In a June 2003 VA treatment record, the Veteran reported an occasional rash on his upper lip; however, the VA examiner reported normal skin with no rash or lesions.  In an August 2003 VA treatment record, the Veteran reported a recent history of rash on his face that developed over the past week; the diagnosis was mild dermatitis.  In a 
December 2003 VA treatment record, the Veteran reported that his nasal lesions were due to chlorine bleach accidentally being rubbed against his nose.  In an October 2004 VA treatment record, the VA examiner reported skin without rash or lesions.  In a December 2004 VA treatment record, the Veteran reported no skin problems.  In the April 2005 VA general medical examination, the VA examiner reported no active skin lesions.  In an August 2009 VA treatment record, the VA examiner reported skin was normal without rash or lesions.  In a November 2009 VA treatment record, the Veteran reported a rash only for the last two months.  The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of skin disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a skin disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in March 2002 did not include or mention a skin disorder; the first time the Veteran had asserted chronic skin disorder symptoms during service and continuous skin disorder symptoms since service separation was in January 2005.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention skin disorder symptoms at that time.  This suggests to the Board that there was no pertinent skin disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in March 2002 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a skin disorder at the time of the March 2002 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of skin disorder symptomatology at the time he filed the claim.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's skin disorder is not related to service.  In the January 2010 VA skin disorders examination, the Veteran was diagnosed with pruritic erythematous eruption, with a differential diagnosis of xerosis with nummular dermatitis.  The VA examiner opined that it was less likely than not that the Veteran's skin disorder is related to his active service.  The VA examiner reasoned that there were no records to reflect that the Veteran was treated for a skin disorder in service. 

In an August 2011 VA skin examination, the Veteran was diagnosed with popular eczema and nummular dermatitis with folliculitis.  The VA examiner opined that it was less likely than not that the Veteran's skin disorder is related to his active service.  The VA examiner reasoned that there were no records to reflect that the Veteran was treated for a skin disorder in service and the Veteran specifically denied any symptoms or treatment in service.  The VA examiner also reasoned that the pruritic eruptions did not present until 2009, which was many years after the Veteran separated from active service, and that the eruptions were initially felt to be medication related as they developed shortly after starting lamictal (anti-seizure medication).

The Board finds that the January 2010 VA opinion is of little probative value.  The VA examiner opined that it was less likely than not that the skin disorder was related to active service, but did not support this opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The Board finds that the 
August 2011 VA opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

In advancing an argument concerning the adequacy of the VA examinations and opinions obtained during the pendency of this appeal, the Veteran, through his representative in an August 2012 statement, appears to be raising a general challenge to the professional competence of the August 2011 VA clinician who provided the requested opinion on the skin disorder claim.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 
580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  The Veteran's representative suggests in the August 2012 correspondence that, because the August 2011 VA opinion was provided by a Certified Registered Physician Assistant (RPA-C), rather than a Medical Doctor (MD), the opinion is less than competent for purposes of adjudicating the Veteran's skin disorder claim.  

The Board observes in this regard that the appellant in Cox raised a similar argument by challenging the adequacy of a medical examination conducted by a VA nurse practitioner and asserted that VA's failure to provide him with an examination conducted by a VA physician violated VA's duty to assist under the VCAA.  See Cox, 20 Vet. App. at 567.  The Court rejected this argument in Cox and held, "We have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)).  The Court also held in Cox that the appellant's argument that a VA examination conducted by a nurse practitioner was not competent medical evidence "is not supported by" 38 C.F.R. § 3.159(a)(1). Id. at 569.  With regard to nurse practitioners, the Court noted in Cox that, because of their medical education and training, they "fit[] squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Id.  

The Court concluded that VA had satisfied the duty to assist under the VCAA in Cox by providing a medical examination conducted by a nurse practitioner.  Id.  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  Neither the Veteran nor his representative has raised a specific challenge to the professional medical competence or qualifications of the VA clinician who provided the August 2011 VA opinion.  It is important to also note that the August 2011 VA examiner specifically stated that the Veteran's entire case was reviewed and discussed with the attending VA medical doctor, A.R., who is a Board certified dermatologist licensed in New York. 

Regarding the Veteran's statements as to the cause of the current skin disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's skin disorder involves a complex medical etiological question because it deals with the origin and progression of the Veteran's skin disorder, and because complex diseases process such as pruritic erythematous eruption, popular eczema, and nummular dermatitis with folliculitis are diagnosed primarily on clinical findings or comprehensive testing.  The Veteran is competent to relate symptoms of a skin disorder that he experienced at any time, but is not competent to opine on whether there is a link between the current skin disorder and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current skin disorder and active military service, including no credible evidence of continuity of symptomatology of a skin disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles.  The only probative nexus opinion on file, in August 2011, which included a review of the claims file, weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a skin disorder, including as due to a qualifying chronic disability, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


